Case 18-10601-MFW   Doc 1724-2   Filed 11/16/18   Page 1 of 2




                     Exhibit B
              Case 18-10601-MFW         Doc 1724-2      Filed 11/16/18     Page 2 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                            Chapter 11

THE WEINSTEIN COMPANY HOLDINGS,                   Case No. 18-10601 (MFW)
LLC, et al.,
                                                  (Jointly Administered)
                Debtors.
                                                  Re: Docket No. _____

    ORDER GRANTING MOTION OF EXECUTORY CONTRACT COUNTERPARTIES
     FOR ORDER CONFIRMING THAT COUNTERPARTIES’ AGREEMENTS HAVE
      BEEN DESIGNATED BY LANTERN FOR ASSUMPTION AND ASSIGNMENT

         Upon the Motion of Executory Contract Counterparties for Order Confirming that

Counterparties’ Agreements Have Been Designated by Lantern for Assumption and Assignment

(the “Motion”)1; it appearing that the relief requested in the Motion is appropriate under the

circumstances; due and proper notice of the Motion having been provided under the

circumstances, and it appearing that no other or further notice need be provided; after due

deliberation; and sufficient cause appearing therefor, it is hereby

         ORDERED THAT:

         1.     The Motion is GRANTED as set forth herein; and

         2.     The Counterparties’ agreements have been designated by Lantern for assumption

and assignment subject only to the resolution of cure amounts; and

         3.     This Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation and/or enforcement of this Order.




1
  Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to
them in the Motion.
